DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbara Hunt (US Patent Application Publication 2014/0156850) in view of Jing Zhu (US Patent Application Publication 2016/0295477), and further in view of William Kenneth Logan (US Patent Application Publication 2019/0045427). Hereinafter Hunt, Zhu, and Logan.

Regarding claim 1, Hunt discloses a system (system, Fig. 5) comprising: 
one or more processors (embodiments described herein relate to devices (e.g., wireless access points, mobile communication devices) with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium or memory) having instructions or computer code thereon for performing various computer-implemented operations, paragraph [0064]); and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations (embodiments described herein relate to devices (e.g., wireless access points, mobile communication devices) with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium or memory) having instructions or computer code thereon for performing various computer-implemented operations, paragraph [0064]; the control cluster module (also referred to as network layout module) and/or service module are installed and/or otherwise distributed across one or more computer device (e.g., server) in a data center, paragraphs [0039], [0043]; the network layout module is the logic encoded that perform the operations) comprising: 
identifying for sourcing data (the first data unit path is defined from the source device to the destination device, paragraphs [0051], [0061]; the first entity is the source device that the first data unit path identifies the source device to transmit data); 
establishing a first network connection to a first network associated with the source (the first data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through first cloud and network, paragraphs [0051], [0061]; the source device establishes first network connection with a first network when it is connected through first cloud); 
fetching data via the first network based on a first network protocol (the destination device receives data from the source device, where a second data unit path is determined in response to the first data unit path sent from the source device, paragraphs [0051], [0061]; the destination device fetches (receives) data from the source device); 
establishing a second network connection to a second network associated with the source (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, paragraphs [0051], [0061]; the source device establishes second network connection with a second network when it is connected through second cloud); 
switching from the first network to the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the communication is switched from the first data unit path when the second data unit is transmitted via the second data unit path); and 
fetching data via the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the destination device receives the second data unit via the second data unit path).
Since Hunt discloses “server” as control cluster module and/or service module are installed and/or otherwise distributed across one or more computer devices (e.g., server) in a data center (paragraph [0039]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to improve the control cluster module in the one or more computer devices as taught by Hunt, to incorporate the one or more computer devices as servers to perform the operations of the source device to transmit the data unit to the destination device. The motivation for doing so would have been to provide identity protection by using a virtualization platform (paragraph [0024] of Hunt).
However, Hunt does not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections; and selecting a second network connection from the plurality of candidate network connections based on one or more selection policies, wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Zhu discloses “selecting a second network connection from the plurality of candidate network connections based on one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).
However, Hunt and Zhu do not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections,” and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Logan discloses “computing one or more performance scores for a plurality of candidate network connections” as the voting modules cast votes and the votes are interpreted (e.g. evaluated or assessed) to make a determination on whether to connect the mobile device to the candidate network or to maintain an existing connection between the device and a wireless network (paragraph [0048]), and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores” as the voting modules evaluate one or more network attributes, where the attributes includes attributes relating to the device, attributes relating to wireless networks in-range of the device, or attributes relating to both the device and the wireless networks, and the policy defines how the votes are interpreted (e.g. evaluated or assessed) to determine whether a connection is approved or denied (paragraphs [0019], [0022], [0034], [0043]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt, Zhu, and Logan before him or her, to incorporate the voting module evaluating network attributes as taught by Logan, to improve the modified handover procedure of the data unit path between the source device and the destination device of Hunt-Zhu for the motivation of overcome the problem of reduced throughput and increase latency (paragraph [0018] of Logan).

Regarding claim 2, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server, and wherein the plurality of candidate network connections comprises the first network connection and the second network connection.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE determines between the Wi-Fi network and cellular network to access the VAN server. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 3, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 4, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies, and wherein at least one trigger policy of the one or more trigger policies is based on movement of a client device.
Zhu discloses “identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. Zhu also discloses “at least one trigger policy of the one or more trigger policies is based on movement of a client device” as the UE switches from a VAN server that the UE is currently attached to or communicating with to a different VAN server, such as a VAN server that is closer in proximity or co-located with a serving cellular BS (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to include the proximity as an interference as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 5, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the switching from the first network to the second network is performed seamlessly.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure seamlessly switches from network to another network. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 6, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies, wherein at least one selection policy of the one or more selection policies is based on one or more performance criteria, and wherein at least one performance criterion of the one or more performance criteria is signal strength.
Zhu discloses “selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE selects the Wi-Fi network or cellular network to access the VAN server based on the interference to initiate handover procedure. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).
However, Hunt and Zhu does not explicitly disclose “wherein at least one selection policy of the one or more selection policies is based on one or more performance criteria, and wherein at least one performance criterion of the one or more performance criteria is signal strength.”
Logan discloses “wherein at least one selection policy of the one or more selection policies is based on one or more performance criteria, and wherein at least one performance criterion of the one or more performance criteria is signal strength” as the voting modules evaluate one or more network attributes, where the attributes includes attributes relating to the device, attributes relating to wireless networks in-range of the device, or attributes relating to both the device and the wireless networks (e.g. network signal strength), and the policy defines how the votes are interpreted (e.g. evaluated or assessed) to determine whether a connection is approved or denied (paragraphs [0019], [0022], [0034], [0043]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt, Zhu, and Logan before him or her, to incorporate the voting module evaluating network attributes as taught by Logan, to improve the modified handover procedure of the data unit path between the source device and the destination device of Hunt-Zhu for the motivation of overcome the problem of reduced throughput and increase latency (paragraph [0018] of Logan).

Regarding claim 7, Hunt, Zhu, and Logan disclose the system of claim 1, but Hunt does not explicitly disclose wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies, and wherein at least one selection policy of the one or more selection policies is based on one or more performance criteria.
Zhu discloses “selecting the second network connection from a plurality of candidate network connections based on the one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE selects the Wi-Fi network or cellular network to access the VAN server based on the interference to initiate handover procedure. Zhu also discloses “at least one selection policy of the one or more selection policies is based on one or more performance criteria” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to include the proximity as an interference as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 8, Hunt discloses a non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations (embodiments described herein relate to devices (e.g., wireless access points, mobile communication devices) with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium or memory) having instructions or computer code thereon for performing various computer-implemented operations, paragraph [0064]; the control cluster module (also referred to as network layout module) and/or service module are installed and/or otherwise distributed across one or more computer device (e.g., server) in a data center, paragraphs [0039], [0043]; the network layout module is the program instructions that perform the operations) comprising: 
identifying for sourcing data (the first data unit path is defined from the source device to the destination device, paragraphs [0051], [0061]; the first entity is the source device that the first data unit path identifies the source device to transmit data); 
establishing a first network connection to a first network associated with the source (the first data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through first cloud and network, paragraphs [0051], [0061]; the source device establishes first network connection with a first network when it is connected through first cloud); 
fetching data via the first network based on a first network protocol (the destination device receives data from the source device, where a second data unit path is determined in response to the first data unit path sent from the source device, paragraphs [0051], [0061]; the destination device fetches (receives) data from the source device); 
establishing a second network connection to a second network associated with the source (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, paragraphs [0051], [0061]; the source device establishes second network connection with a second network when it is connected through second cloud); 
switching from the first network to the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the communication is switched from the first data unit path when the second data unit is transmitted via the second data unit path); and 
fetching data via the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the destination device receives the second data unit via the second data unit path).
Since Hunt discloses control cluster module and/or service module are installed and/or otherwise distributed across one or more computer devices (e.g., server) in a data center (paragraph [0039]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to improve the control cluster module in the one or more computer devices as taught by Hunt, to incorporate the one or more computer devices as servers to perform the operations of the source device to transmit the data unit to the destination device. The motivation for doing so would have been to provide identity protection by using a virtualization platform (paragraph [0024] of Hunt).
However, Hunt does not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections; and selecting a second network connection from the plurality of candidate network connections based on one or more selection policies, wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Zhu discloses “selecting a second network connection from the plurality of candidate network connections based on one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).
However, Hunt and Zhu do not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections,” and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Logan discloses “computing one or more performance scores for a plurality of candidate network connections” as the voting modules cast votes and the votes are interpreted (e.g. evaluated or assessed) to make a determination on whether to connect the mobile device to the candidate network or to maintain an existing connection between the device and a wireless network (paragraph [0048]), and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores” as the voting modules evaluate one or more network attributes, where the attributes includes attributes relating to the device, attributes relating to wireless networks in-range of the device, or attributes relating to both the device and the wireless networks, and the policy defines how the votes are interpreted (e.g. evaluated or assessed) to determine whether a connection is approved or denied (paragraphs [0019], [0022], [0034], [0043]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt, Zhu, and Logan before him or her, to incorporate the voting module evaluating network attributes as taught by Logan, to improve the modified handover procedure of the data unit path between the source device and the destination device of Hunt-Zhu for the motivation of overcome the problem of reduced throughput and increase latency (paragraph [0018] of Logan).

Regarding claim 9, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8, but Hunt does not explicitly disclose wherein the instructions when executed are further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server, and wherein the plurality of candidate network connections comprises the first network connection and the second network connection.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE determines between the Wi-Fi network and cellular network to access the VAN server. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 10, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8, but Hunt does not explicitly disclose wherein the instructions when executed are further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 11, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8,but Hunt does not explicitly disclose wherein the instructions when executed are further operable to cause the one or more processors to perform operations comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies, and wherein at least one trigger policy of the one or more trigger policies is based on movement of a client device.
Zhu discloses “identifying a plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. Zhu also discloses “at least one trigger policy of the one or more trigger policies is based on movement of a client device” as the UE switches from a VAN server that the UE is currently attached to or communicating with to a different VAN server, such as a VAN server that is closer in proximity or co-located with a serving cellular BS (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to include the proximity as an interference as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 12, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8, but Hunt does not explicitly disclose wherein the switching from the first network to the second network is performed seamlessly.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure seamlessly switches from network to another network. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 13, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8, but Hunt does not explicitly disclose wherein the instructions when executed are further operable to cause the one or more processors to perform operations comprising selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE selects the Wi-Fi network or cellular network to access the VAN server based on the interference to initiate handover procedure. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 14, Hunt, Zhu, and Logan disclose the computer-readable storage medium of claim 8, but Hunt does not explicitly disclose wherein the instructions when executed are further operable to cause the one or more processors to perform operations comprising selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies, and wherein at least one selection policy of the one or more selection policies is based on one or more performance criteria.
Zhu discloses “selecting the second network connection from a plurality of candidate network connections based on the one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE selects the Wi-Fi network or cellular network to access the VAN server based on the interference to initiate handover procedure. Zhu also discloses “at least one selection policy of the one or more selection policies is based on one or more performance criteria” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to include the proximity as an interference as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 15, Hunt discloses a computer-implemented method (embodiments described herein relate to devices (e.g., wireless access points, mobile communication devices) with a non-transitory computer-readable medium (also can be referred to as a non-transitory processor-readable medium or memory) having instructions or computer code thereon for performing various computer-implemented operations, paragraph [0064]; the control cluster module (also referred to as network layout module) and/or service module are installed and/or otherwise distributed across one or more computer device (e.g., server) in a data center, paragraphs [0039], [0043]; the network layout module is the computer program instructions that perform the method) comprising: 
identifying for sourcing data (the first data unit path is defined from the source device to the destination device, paragraphs [0051], [0061]; the first entity is the source device that the first data unit path identifies the source device to transmit data); 
establishing a first network connection to a first network associated with the source (the first data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through first cloud and network, paragraphs [0051], [0061]; the source device establishes first network connection with a first network when it is connected through first cloud); 
fetching data via the first network based on a first network protocol (the destination device receives data from the source device, where a second data unit path is determined in response to the first data unit path sent from the source device, paragraphs [0051], [0061]; the destination device fetches (receives) data from the source device); 
establishing a second network connection to a second network associated with the source (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, paragraphs [0051], [0061]; the source device establishes second network connection with a second network when it is connected through second cloud); 
switching from the first network to the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the communication is switched from the first data unit path when the second data unit is transmitted via the second data unit path); and 
fetching data via the second network (the second data unit path is defined from the source device to the destination device, where a communication between the first entity (source device) and the second entity (destination device) established through second cloud and network, and a second data unit sent from the source device to the destination follows the second data unit path in response to defining the second data unit path, paragraphs [0051], [0061]; the destination device receives the second data unit via the second data unit path).
Since Hunt discloses control cluster module and/or service module are installed and/or otherwise distributed across one or more computer devices (e.g., server) in a data center (paragraph [0039]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to improve the control cluster module in the one or more computer devices as taught by Hunt, to incorporate the one or more computer devices as servers to perform the operations of the source device to transmit the data unit to the destination device. The motivation for doing so would have been to provide identity protection by using a virtualization platform (paragraph [0024] of Hunt).
However, Hunt does not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections; and selecting a second network connection from the plurality of candidate network connections based on one or more selection policies, wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Zhu discloses “selecting a second network connection from the plurality of candidate network connections based on one or more selection policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]).  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).
However, Hunt and Zhu do not explicitly disclose “computing one or more performance scores for a plurality of candidate network connections,” and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores.”
Logan discloses “computing one or more performance scores for a plurality of candidate network connections” as the voting modules cast votes and the votes are interpreted (e.g. evaluated or assessed) to make a determination on whether to connect the mobile device to the candidate network or to maintain an existing connection between the device and a wireless network (paragraph [0048]), and “wherein at least one selection policy of the one or more selection policies is based on the one or more performance scores” as the voting modules evaluate one or more network attributes, where the attributes includes attributes relating to the device, attributes relating to wireless networks in-range of the device, or attributes relating to both the device and the wireless networks, and the policy defines how the votes are interpreted (e.g. evaluated or assessed) to determine whether a connection is approved or denied (paragraphs [0019], [0022], [0034], [0043]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt, Zhu, and Logan before him or her, to incorporate the voting module evaluating network attributes as taught by Logan, to improve the modified handover procedure of the data unit path between the source device and the destination device of Hunt-Zhu for the motivation of overcome the problem of reduced throughput and increase latency (paragraph [0018] of Logan).

Regarding claim 16, Hunt, Zhu, and Logan disclose the method of claim 15, but Hunt does not explicitly disclose further comprising identifying the plurality of candidate network connections for fetching data from the at least one server, wherein the plurality of candidate network connections comprises the first network connection and the second network connection.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE determines between the Wi-Fi network and cellular network to access the VAN server. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 17, Hunt, Zhu, and Logan disclose the method of claim 15, but Hunt does not explicitly disclose further comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 18, Hunt, Zhu, and Logan disclose the method of claim 15, but Hunt does not explicitly disclose further comprising identifying the plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies, and wherein at least one trigger policy of the one or more trigger policies is based on movement of a client device.
Zhu discloses “identifying a plurality of candidate network connections for fetching data from the at least one server based on one or more trigger policies” as a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure is triggered when interference becomes an issue. Zhu also discloses “at least one trigger policy of the one or more trigger policies is based on movement of a client device” as the UE switches from a VAN server that the UE is currently attached to or communicating with to a different VAN server, such as a VAN server that is closer in proximity or co-located with a serving cellular BS (paragraph [0027]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to include the proximity as an interference as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 19, Hunt, Zhu, and Logan disclose the method of claim 15, but Hunt does not explicitly disclose wherein the switching from the first network to the second network is performed seamlessly.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The handover procedure seamlessly switches from network to another network. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Regarding claim 20, Hunt, Zhu, and Logan disclose the method of claim 15, but Hunt does not explicitly disclose further comprising selecting the second network connection from the plurality of candidate network connections based on the one or more selection policies.
Zhu discloses a UE (user equipment) operating the VAN (Virtual Access Network) client sends a request to the VAN server to perform a Wi-Fi to cellular handover procedure or a cellular to Wi-Fi handover procedure, where the VAN client works together with the VAN server to move the traffic of the VAN client from a Wi-Fi network to a cellular network or from a cellular network to a Wi-Fi network, and the interference causes the VAN client to perform the flow mobility or inter-RAT handover operation to move user's traffic seamlessly to another RAN (paragraphs [0036] – [0040]). The UE selects the Wi-Fi network or cellular network to access the VAN server based on the interference to initiate handover procedure. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hunt and Zhu before him or her, to incorporate the handover procedure to move the traffic between the VAN client and the VAN server as taught by Zhu, to improve the data unit path between the source device and the destination device of Hunt for the motivation of allowing seamless end-to-end integration of multiple heterogeneous radio access networks (RANs) and/or Radio Access Technologies (RATs) and enabling advanced multi-radio resource management techniques, such as seamless offload, flow mobility, bandwidth aggregation, load balancing, and so forth (paragraph [0017] of Zhu).

Response to Arguments
Applicant's arguments, see pages 8 – 9, filed May 3, 2022, with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUANG et al – the network node determines the link adjustment policy and sends it to the link control node, where the link control node determines a specific manner of performing the policy, such as a manner of sending which signaling to adjust an already selected link

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468